1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICIA KATHRYN OBRIEN,         )                 Case No.: 1:19-cv-0700 - JLT
                                      )
12            Plaintiff,              )                 ORDER GRANTING PLAINTIFF’S MOTION FOR
                                      )                 A SECOND EXTENSION OF TIME
13       v.                           )
14                                    )                 (Doc. 14)
     COMMISSIONER OF SOCIAL SECURITY,
                                      )
15            Defendant.              )
                                      )
16                                    )

17           Plaintiff seeks judicial review of the administrative decision to deny her application for
18   benefits, and requests a second extension of time to file an opening brief. (Doc. 16) The
19   Commissioner does not oppose the request. (Id. at 2) Based upon the information provided and good
20   cause appearing, the Court ORDERS:
21          1.      The motion for an extension of time (Doc. 16) is GRANTED; and
22          2.      Plaintiff SHALL file an opening brief no later than March 8, 2020.
23
24   IT IS SO ORDERED.
25      Dated:     February 6, 2020                            /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
